Citation Nr: 0923145	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-03 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as jungle 
rot. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his son



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia South Carolina, which denied entitlement to service 
connection for peripheral neuropathy of the right lower 
extremity, and granted entitlement to service connection for 
PTSD, assigning a 10 percent evaluation, effective from 
October 2003.  The Veteran appealed the denial of service 
connection for peripheral neuropathy of the right lower 
extremity and the initial rating assigned for PTSD to BVA, 
and the case was referred to the Board for appellate review.  
The Board also notes that the claim is now under the 
jurisdiction of the Detroit, Michigan RO. 

A video conference hearing was held in May 2009, with the 
Veteran sitting at the Detroit RO, and the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Peripheral neuropathy of the rate lower extremity is 
causally or etiologically related to the Veteran's active 
service. 

3.  The Veteran's PTSD is manifest by panic attacks more than 
once a week, sleep disturbances, nightmares, hypervigilance, 
impaired impulse control, memory loss, social isolation, 
avoidant behaviors, difficulty in establishing and 
maintaining effective work and social relationships and the 
inability to concentrate.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, 
peripheral neuropathy of the right lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for an initial 50 percent rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the decision below, the Board has granted the Veteran's 
claim for entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  Therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted with 
regard to that claim.  Accordingly, the Board concludes that 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's PTSD claim, as set forth above, 
this matter stems from the Veteran's appeal of the initial 
rating assigned by the RO following the award of service 
connection.  The Court has held that once service connection 
is granted, the claim has been substantiated, and further 
VCAA notice is generally not required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been 
substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In this case, the Veteran has appealed the initial rating 
assigned by the RO.  The evidence does not show, nor does the 
Veteran contend, that he has been prejudiced by any VCAA 
notification errors.  Thus, the Board finds that no further 
VCAA notification action is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (holding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
VAMC treatment records and private treatment records 
pertinent to the years after service.  

Additionally, the Veteran was afforded a VA examination to 
evaluate his PTSD in May 2004.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the lay statements and VA medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, as well as the statements of the Veteran, 
and provides a complete rationale for the conclusions 
reached.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to PTSD has been met.  38 C.F.R. § 3.159(c)(4).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 
LAW AND ANALYSIS

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to service connection for peripheral 
neuropathy of the right lower extremity.  As was noted above, 
in order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to Hickson element one, evidence of a current 
disability, the Board finds that resolving any reasonable 
doubt in favor of the Veteran, the Veteran does have a 
current diagnosis of peripheral neuropathy of the right lower 
extremity.  In this regard, the Board notes a May 2005 VAMC 
nerve conduction velocity test.  The findings of this test 
showed that the right peroneal motor responses showed 
minimally prolonged distal latency at 6.8 ms (normal was 6.5 
ms), with normal amplitude and minimally reduced conduction 
velocity in the leg segment at 40.1 ms (normal 44 ms); there 
was no significant drop either in the amplitude or in the 
conduction velocity across the knee.  The physician concluded 
that the study was mildly abnormal, in that there was 
electrophysiologic evidence of a possible mild right peroneal 
neuropathy with undetermined localization of the lesion.  
However, the physician stated that these findings were 
borderline and should be considered in the clinical context.  
In this regard, Dr. J.W.L., who had been treating the Veteran 
since September 2001, stated in a March 2005 letter that the 
Veteran had some decreased sensation on the right leg, 
anterolateral aspect, in an oblong circular area.  Dr. J.W.L. 
referred the Veteran to a neurologist, Dr. M.A.S., who 
concluded that there may be some small nerve endings in the 
right leg that may have been damaged but no significant 
peripheral neuropathy.  In a June 2006 statement, Dr. J.W.L. 
stated that the Veteran had a peripheral neuropathy that was 
evidenced by decreased sensation on the lateral aspect of his 
right leg.  He reiterated in a November 2006 statement that 
the Veteran had peripheral neuropathy.  Therefore, the Board 
finds that the Veteran has a current disability.

Turning to Hickson element two, evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
finds that this element is also satisfied.  In this regard, 
the Veteran testified at his May 2009 personal hearing that 
while in Vietnam, he acquired an open sore on his right calf.  
The Veteran further testified that the sore was continuously 
on his leg and it became infected.  Although the Veteran's 
service treatment records are negative for any complaints, 
treatment or diagnosis of a right lower extremity disorder, 
the Board notes that the Veteran is in receipt of the Combat 
Action Ribbon.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008), 
with respect to combat Veterans, "[VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2008).  However, the Court has further 
held that 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
Veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

In this case, the Board finds that given the circumstances of 
the Veteran's combat service, as well as his testimony at his 
May 2009 hearing, which was deemed credible by the 
undersigned, the Veteran did in fact incur an injury or 
disease to his lower right extremity during service.  

Finally, with regard to Hickson element three, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, the Board notes the June 
2006 and November 2006 letters from Dr. J.W.L.  In June 2006, 
Dr. J.W.L. opined that the Veteran's peripheral neuropathy 
may have come from an injury received in Vietnam, and it was 
most likely post-traumatic peripheral neuropathy.  In 
November 2006, Dr. J.W.L. reiterated his opinion, stating 
that the Veteran said his peripheral neuropathy had been 
going on since he got back from Vietnam, and it may be a 
post-traumatic peripheral neuropathy, stating that this 
certainly made sense.  There are no contrary medical opinions 
in the Veteran's claims file.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (VA may not order additional 
development for the sole purpose of obtaining evidence 
unfavorable to a claimant).  Therefore, the Board also finds 
that there is competent medical evidence of a nexus between 
the Veteran's current disability and an injury or event 
during service.

Thus, to the extent that there is any reasonable doubt as to 
the relationship of the Veteran's current peripheral 
neuropathy of the right lower extremity to his military 
service, that doubt will be resolved in the Veteran's favor.  
Based on the evidence of record, the Board finds that the 
Veteran has a current diagnosis of peripheral neuropathy of 
the right lower extremity that is related to his active 
military service.  Accordingly, the Board concludes that 
service connection for peripheral neuropathy of the right 
lower extremity is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD was assigned a 10 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this formula, a 10 percent 
rating requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 10 percent 
for PTSD.  Based on a review of the evidence, the Board finds 
that the Veteran is entitled to a disability evaluation of 50 
percent, but no higher.  Although the Veteran does not meet 
all of the criteria set forth under Diagnostic Code 9411 for 
a 50 percent rating, as discussed above, it is not necessary 
that all of the particular symptoms described in the rating 
criteria for a particular degree of disability be present.  
See Mauerhan, supra.

In this regard, the clinical evidence indicates some symptoms 
similar to those contemplated by the criteria for the 30 
percent rating and some that more nearly approximate the 
criteria for the 50 percent rating.  For example, the Veteran 
had panic attacks, chronic sleep impairment and mild memory 
loss; these symptoms are reflected in the criteria for the 30 
percent rating.  Nevertheless, at his May 2009 hearing, the 
Veteran reported panic attacks more than once a week, as well 
as hyperviligence, anger and irritability, or impaired 
impulse control.  
Industrially, the record reflects that for seven years after 
his separation from service, the Veteran had a number of 
factory jobs, often quitting them due to having too many 
people around him and having difficulty with supervisors 
making everybody work too hard.  At his May 2004 VA 
examination, the Veteran reported that he had been working 
successfully at the railroad for 27 years, stating that he 
had a good performance and that he enjoyed the work to some 
degree because of its isolative nature.  However, at his May 
2009 personal hearing, the Veteran testified that he could no 
longer stay focused on his job, so about one year prior, he 
was let go.  

The Veteran also has difficulty maintaining social 
relationships.  For example, he had been married and divorced 
twice.  The May 2004 VA examiner noted the failure of the 
Veteran's first marriage was largely due to his PTSD 
symptoms, involving violent dreams where he would awaken 
thrashing, sweaty and sometimes choking his wife.  Violent 
dreams also contributed to the failure of his second 
marriage, as did his anger and mood swings.  The Veteran also 
indicated that he scared his ex-wife, and there was one 
incident of domestic violence during this marriage as well, 
which was confirmed in a statement from the Veteran's second 
ex-wife.  The Veteran reported he had three children, and he 
appeared distant by his description that they spoke by phone 
about once per month.  One of his children committed suicide 
several years prior after getting into legal trouble.  The 
Veteran reported no current relationship with a woman, 
stating "nobody can live with me."  He indicated that he 
liked to keep to himself most of the time and specifically 
did not socialize or have close friends.  He had few, if any, 
leisure activities other than walking.  He reported that he 
did go out about once per week to a bar.  A December 2006 lay 
statement from the Veteran's mother confirmed that the 
Veteran did not like being around other people.  

Thus, given the symptomatology described above, the Board 
concludes that the Veteran's overall level of disability more 
nearly approximates that consistent with a 50 percent rating.  
38 C.F.R. § 4.7.  To this end, the May 2004 VA examiner 
stated that the Veteran's PTSD symptomatology had severely 
impacted his marital and social role functioning and had 
contributed to his two failed marriages, and that he was 
"significantly more socially isolated than he once was."  
The examiner further stated that although the Veteran was 
performing adequately at the work place at that time, this 
was due mostly to the isolative nature of his job.  The 
examiner stated that the Veteran endured subjective distress 
regarding re-experiencing Vietnam, particularly in violent 
nightmares and being hypervigilant and irritable.  Thus, in 
evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximated the 
rating criteria for a 50 percent disability evaluation.

However, the symptoms are not consistent with a higher 
disability rating.  For example, at the May 2004 VA 
examination, the Veteran presented with a very broad affect.  
There was no impairment of thought processes or 
communication, and he denied delusions and hallucinations.  
Eye contact was adequate.  He denied any problems with 
suicidal or homicidal thinking and his personal hygiene was 
adequate.  He was fully oriented and denied significant 
problems with memory impairment or obsessive-compulsive 
behavior.  His speech was within normal limits and at that 
time and he denied panic attacks (although the Board notes 
that at his May 2009 personal hearing, the Veteran had 
started experiencing frequent panic attacks).  In addition, 
although the Veteran has difficulty with social and 
occupational relationships, he was employed for many years 
and maintained a distant relationship with his children.  
Thus, the Veteran is not unable to establish and maintain 
effective relationships.  

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that the requirements for a 50 percent 
schedular rating, but no higher, were met, but there is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the Veteran exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7.  Additionally, the record contains no evidence showing 
the Veteran is entitled to a higher rating at any point 
during the appeal period; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that a 50 percent evaluation is appropriate and that there is 
no basis for awarding a higher evaluation for PTSD.  38 
C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is granted.

An increased evaluation for service-connected PTSD from 10 
percent to 50 percent, but not higher is granted, subject to 
law and regulations governing the award of monetary 
compensation; the appeal is granted to this extent only.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


